                   Case: 3:20-cr-00030-wmc Document #: 1 Filed: 03/04/20 Page 1 of 1
JS 45 (1/96) Electronic Version
                                                Criminal Case Cover Sheet - U.S. District Court

  Place of Offense:                        Related Case Information:     20        CR     050          WMC
              City: Wausau                     Superseding             Docket Number
   County/Parrish: Marathon                 Same Defendant                       New Defendant
                                                   Magistrate Judge Case Number
                                                    Search Warrant Case Number
                                                       R 20 / R40 from District of
Defendant information:
                     Matter to be Sealed            Yes                   No
   Def. Name: Travis C. Greil
  Alias Name:
   City/State: Wausau, WI
 Year of Birth: 1981                         Last 4 digits of SSN
          Sex: Male                          Race: White

U.S. Attorney Information:
              ELIZABETH ALTMAN                               Bar #:
 Interpreter:   ,/ No       Yes                List language and/or dialect:

Location Status:
Arrest Date:
          Already in Federal Custody as of:                     in
          Already in State Custody
          On Pretrial Release

U.S.C. Citations:
Total # of Counts:            22                Petty                Misdemeanor            1 Felony
                                                                     Class A
                                                                     Class B
                                                                     Class C

           Index Key/Code                       Description of Offense Charged                   Countas1
Set 1 18 U.S.C. § 2251(a)             Sexual exploitation of a child                              1-6
Set 2 18 U.S.C. § 2251(e)             Attempt to commit sexual exploitation of a child            1-6
Set 3
Set 4
Set 5
Set 6


Date:                                      Signature /s/              ELIZABETH ALTMAN
